Title: From James Madison to Albert Gallatin (Abstract), 18 February 1805
From: Madison, James
To: Gallatin, Albert


18 February 1805, Department of State. “Mr. Samuel Emery having in his favor an order for 894 52/100 dollars upon me, drawn by Thomas Appleton, the Consul of the United States at Leghorn, on the 31st. Decr. 1802, and being found on the settlement of Mr. Appleton’s accounts, that no more than four hundred, eighty nine dollars & seventy seven cents are due to Mr. Appleton, I request you will be pleased to issue a warrant on the appropriations for the relief of Seamen for the sum last mentioned, in favor of Mr. Emery (on his filing the said order in the Treasury) charging the amount thereof to Mr. Appleton.”
